Case 1:21-cv-00257 Document 1-1 Filed 03/26/21 Page 1 of 18




                                                              Exhibit A
             Exhibit A
                    Case 1:21-cv-00257 Document 1-1 Filed 03/26/21 Page 2 of 18



                              THE STATE OF NEW HAMPSHIRE
                                            JUDICIAL BRANCH
                                              SUPERIOR COURT
Carroll Superior Court                                                                        Telephone: 1-855-212-1234
96 Water Village Rd., Box 3                                                               TTYTTDD Relay:(800)735-2964
Ossipee NH 03864                                                                             http://www.courts.state.nh.us


                                  SUMMONS IN A CIVIL ACTION



Case Name:            Marcus Deegan v The T J X Companies Inc.
Case Number:          212-2021-CV-00021

Date Complaint Filed: February 12, 2021
A Complaint has been filed against The T J X Companies Inc. in this Court. A copy of the Complaint
is attached.

The Court ORDERS that ON OR BEFORE:
April 03, 2021         Marcus Deegan shall have this Summons and the attached Complaint
                      served upon The T J X Companies Inc. by in hand or by leaving a copy at
                       his/her abode, or by such other service as is allowed by law.
April 24, 2021                Marcus Deegan shall electronically file the return(s) of service with this
                              Court. Failure to do so may result in this action being dismissed without
                              further notice.
30 days after Defendant       The T J X Companies Inc. must electronically file an Appearance and
is served                     Answer or other responsive pleading form with this Court. A copy of the
                              Appearance and Answer or other responsive pleading must be sent
                              electronically to the party/parties listed below.

It is further ordered that plaintiff cause Human Rights Commission to transfer to the Superior Court a
Certified copy of the Human Rights proceedings within 30 days of service. RSA 354-A:22,1I (a).
Notice to The T J X Companies Inc.: If you do not comply with these requirements you will be
considered in default and the Court may issue orders that affect you without your input.
Send copies to:
 Christopher T. Meier, ESQ                Cooper Cargill Chant PA 2935 White Mountain Highway North
                                          Conway NH 03860-5210
  The T J X Companies Inc.                770 Cochituate Road Framingham MA 01701
  Human Rights, New                       2 Industrial Park Drive Concord NH 03301
  Hampshire Commission
                                                                BY ORDER OF THE COURT

February 17, 2021                                               Abigail Albee
                                                                Clerk of Court
(126954)

NHJB-2678-Se (07/01/2018)
                                 This is a Service Document For Case: 212-2021-CV-00021
                                                   Carroll Superior Court
                                                     2/17/2021 9:57 AM
                    Case 1:21-cv-00257 Document 1-1 Filed 03/26/21 Page 3 of 18



                              THE STATE OF NEW HAMPSHIRE
                                        JUDICIAL BRANCH
                                          SUPERIOR COURT
Carroll Superior Court                                                           Telephone: 1-855-212-1234
96 Water Village Rd., Box 3                                                  TTY/TDD Relay:(800)735-2964
Ossipee NH 03864                                                                http://www.courts.state.nh.us


                                    NOTICE TO DEFENDANT
Case Name:             Marcus Deegan v The T J X Companies Inc.
Case Number:           212-2021-CV-00021
You have been served with a Complaint which serves as notice that this legal action has been filed
against you in the Carroll Superior Court. Review the Complaint to see the basis for the Plaintiffs
claim.
Each Defendant is required to electronically file an Appearance and Answer 30 days after service.
You may register and respond on any private or public computer. For your convenience, there is also
a computer available in the courthouse lobby.
If you are working with an attorney, they will guide you on the next steps. If you are going to
represent yourself in this action, go to the court's website: www.courts.state.nh.us, select the
Electronic Services icon and then select the option for a self-represented party.
        1. Complete the registration/log in process. Click Register and follow the prompts.
        2. After you register, click Start Now. Select Carroll Superior Court as the location.
        3. Select "I am filing into an existing case". Enter 212-2021-CV-00021 and click Next.
        4. When you find the case, click on the link and follow the instructions on the screen. On the
           "What would you like to file?" screen, select "File a Response to Civil Complaint". Follow
           the instructions to complete your filing.
        5. Review your Response before submitting it to the court.

IMPORTANT: After receiving your response and other filings the court will send notifications and
court orders electronically to the email address you provide.
A person who is filing or defending against a Civil Complaint will want to be familiar with the Rules of
the Superior Court, which are available on the court's website: www.courts.state.nh.us.
Once you have registered and responded to the summons, you can access documents electronically
filed by going to https://odypa.nhecourtus/portal and following the instructions in the User Guide. In
that process you will register, validate your email, request access and approval to view your case.
After your information is validated by the court, you will be able to view case information and
documents filed in your case.


If you have questions regarding this process, please contact the court at 1-855-212-1234.




NHJB-2678-Se (07/01/2018)
                                                                                                                   Filed
                                                                                           File Date: 2/12/2021 9:58 AM
          Case 1:21-cv-00257 Document 1-1 Filed 03/26/21 Page 4 of 18                            Carroll Superior Court
                                                                                                      E-Filed Document




                            THE STATE OF NEW HAMPSHIRE

CARROLL, ss.                                                       SUPERIOR COURT
                                                                   Docket No. 212-2021-CV-00021

                             ______________________________
                                   MARCUS DEEGAN
                                        Plaintiff,

                                               v.

                               THE T J X COMPANIES INC.
                                     d/b/a T.J. MAXX,
                                         Defendant.
                             ______________________________

                         COMPLAINT – JURY TRIAL DEMAND

                                      INTRODUCTION

  1. This is an action for, inter alia, disability discrimination in employment and failure to

     provide reasonable accommodation for disability, brought pursuant to the Americans

     with Disabilities Act, 42 U.S.C. §§ 12101 et seq. (“ADA”) and the New Hampshire Law

     against Discrimination, RSA 354-A (“NHLAD”), and for violations of the Family and

     Medical Leave Act, 29 U.S.C. 2601 et seq.

                                           PARTIES

  2. The Plaintiff, Marcus Deegan (“Deegan” or “plaintiff”), is a natural person with a

     residential address of 3164 Antiqua Road, Lake Wales, Florida, 33859.

  3. The Defendant, The T J X Companies Inc. d/b/a T.J. Maxx (“TJX” or “defendant”), is a

     Massachusetts corporation with a headquarters and principal place of business at 770

     Cochituate Road, Framingham, MA 01701.

                                 JURISDICTION AND VENUE

  4. This Court has personal jurisdiction over the defendant as the defendant does substantial
       Case 1:21-cv-00257 Document 1-1 Filed 03/26/21 Page 5 of 18




   business in New Hampshire, and operates a store in New Hampshire, which is the locus

   of the facts and circumstances underlying plaintiff’s complaint.

5. Venue is proper in this Court as the plaintiff resided in North Conway, New Hampshire,

   and worked at the TJX both located in North Conway, Carroll County, New Hampshire at

   the time addressed in this Complaint.

                        FACTS COMMON TO ALL COUNTS

6. On or about June 6, 2005, Deegan started work for TJX.

7. In or around 2008, Deegan was promoted to Store Manager with TJX.

8. From 2008 through 2012, Mr. Deegan was employed and worked at TJX’s Gilford, NH

   store as a Store Manager.

9. From 2012 through January 30, 2020 and his termination, Mr. Deegan was employed and

   worked at TJX’s North Conway, NH store as a store manager.

10. During his tenure, the North Conway store won awards for best retailer.

11. During his tenure, Deegan was a good employee, and received positive reviews.

   Throughout Deegan’s tenure at TJX, his work performance was ranked as excellent.

12. On September 23, 2019, Deegan suffered a heart attack.

13. On September 30, 2019, Deegan received and submitted a physician’s note indicating

   that he could not return to work immediately due to the heart attack.

14. Deegan was enrolled in short term and long-term disability coverage and collected both

   during his disability leave of absence.

15. On October 31, 2019, his supervisor, District Manager June Ackley (“Ackley”), asked

   when he was returning to work, and Deegan indicated that he planned to return when his

   doctor gave him clearance.


                                             2
       Case 1:21-cv-00257 Document 1-1 Filed 03/26/21 Page 6 of 18




16. In early January 2020, Ackley and Deegan discussed his return to work and planned for

   January 22, 2020.

17. On January 21, 2020, Deegan got a return to work notice from his doctor, clearing him

   for his return to work day on January 22, 2020 as planned, for 5-6 hours a day, then full

   time after a week.

18. On or about the same day, Ackley told Deegan she was on vacation, and that rather than

   reporting on January 22, to take the week off and report to work on January 27, 2020.

19. On January 27, 2020, Ackley summoned Deegan to meet offsite rather than reporting to

   the North Conway store.

20. At this meeting, Deegan provided the doctor’s return to work note to Ackley. Deegan

   was told to go home and wait for a call.

21. On January 30, 2020, Ackley and another TJX employee called Deegan and by telephone

   indicated that he was being terminated.

22. TJX also sent Deegan a termination notice via Federal Express.

23. Upon information and belief, TJX hired someone to permanently fill Mr. Deegan’s

   position prior to his return.

24. Upon information and belief, TJX did not accommodate, or seek to accommodate Mr.

   Deegan’s medical leave and keep his position open or find a comparable position for his

   return, despite the ability to do so.

25. Moreover, TJX took efforts to cover up its violations(s) outlined herein by creating a pre-

   textual reason for the termination.

26. Through the filing of this Complaint, Deegan has sought, but has been unable to find,

   suitable and comparable employment.


                                              3
       Case 1:21-cv-00257 Document 1-1 Filed 03/26/21 Page 7 of 18




27. At all times relevant, TJX had over 6 employees.

28. On or about June 4, 2020, Deegan, through counsel, filed a Charge of Discrimination

   concurrently with the New Hampshire Commission for Human Rights (“NHCHR”) and

   the United States Equal Employment Opportunity Commission (“EEOC”).

29. TJX did not file any response or appearance at all in the NHCHR proceeding.

30. On or about February 11, 2021, Deegan received a Notice of Right to Sue from the

   EEOC.

31. Based upon the request for and/or the granting of the Notice of Right to Sue, the NHCHR

   has closed its file in favor of this litigation.



                                   CAUSES OF ACTION

         Count I – Disability Discrimination in Employment in Violation of

            the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq.

32. Deegan repeats and realleges the previous paragraphs as if fully outlined herein.

33. Deegan had a very successful career before and with TJX as a retail manager.

34. During and following his heart attack on September 23, 2019, Deegan had a “disability”

   under the definition of the ADA, including without limitation that he had a physical

   condition that limited a major life activity.

35. At all times relevant, TJX knew of Deegan’s disability.

36. Deegan was able to perform the essential job duties of his Store Manager position with

   and/or without accommodation.




                                                4
       Case 1:21-cv-00257 Document 1-1 Filed 03/26/21 Page 8 of 18




37. TJX subjected Deegan to an adverse employment action, including without limitation by

   failing to hold his job or a similar job open for him upon return from his medical leave,

   and by terminating his employment.

38. Deegan’s physical condition and/or disability was a substantial motivating reason for

   TJX’s decision to subject Deegan to an adverse employment action.

39. TJX’s actions and omissions, and each of them, were committed in violation of the

   Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq. (“ADA”).

40. TJX’s violations of the ADA were willful and wanton.

41. TJX’s actions and omissions, and their violations of the ADA, and each of them, were a

   substantial, direct, and proximate cause of damage and harm to Mr. Deegan.

42. Mr. Deegan has suffered, and continues to suffer damages substantially, directly, and

   proximately caused by the defendant’s actions and their violations of the ADA.

43. Mr. Deegan is entitled to the rights and remedies at law provided by the ADA and any

   other applicable law, including without limitation an award and judgment as against the

   defendant TJX of actual damages, back pay, front pay, compensatory damages, non-

   pecuniary damages, punitive damages, and attorneys’ fees and costs.

         Count II – Failure to Provide Reasonable Accommodation in Violation of

                the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq.

44. Deegan repeats and realleges the previous paragraphs as if fully outlined herein.

45. During and following his heart attack on September 23, 2019, Deegan had a “disability”

   under the definition of the ADA, including without limitation that he had a physical

   condition that limited a major life activity.

46. At all times relevant, TJX knew of Deegan’s disability.


                                              5
       Case 1:21-cv-00257 Document 1-1 Filed 03/26/21 Page 9 of 18




47. Deegan was able to perform the essential job duties of his Store Manager position with

   and/or without accommodation.

48. TJX failed to provide Deegan a reasonable accommodation for his disability, including

   without limitation, failing to hold open his job or a similar job after he returned from

   leave, failing to accommodate his limited work schedule for a week, failing to provide

   appropriate medical leave and enabling him to return to work following the period of

   leave, and by terminating Deegan.

49. TJX would have suffered no undue hardship as the result of granting Deegan a reasonable

   accommodation for his disability.

50. TJX subjected Deegan to an adverse employment action, including without limitation by

   failing to provide Deegan with reasonable accommodation for his disability.

51. TJX’s actions and omissions, and each of them, including without limitation failing to

   provide reasonable accommodation, were committed in violation of the Americans with

   Disabilities Act, 42 U.S.C. §§ 12101 et seq. (“ADA”).

52. TJX’s violations of the ADA were willful and wanton.

53. TJX’s actions and omissions, and their violations of the ADA, and each of them,

   including without limitation failure to provide a reasonable accommodation, were a

   substantial, direct, and proximate cause of damage and harm to Mr. Deegan.

54. Mr. Deegan has suffered, and continues to suffer damages substantially, directly, and

   proximately caused by the defendant’s actions and their violations of the ADA.

55. Mr. Deegan is entitled to the rights and remedies at law provided by the ADA and any

   other applicable law, including without limitation an award and judgment as against the




                                              6
         Case 1:21-cv-00257 Document 1-1 Filed 03/26/21 Page 10 of 18




     defendant TJX of actual damages, back pay, front pay, compensatory damages, non-

     pecuniary damages, punitive damages, and attorneys’ fees and costs.



Count III – Disability Discrimination in Employment in Violation of the New Hampshire

                     Law against Discrimination, RSA 354-A:1 et seq.

  56. Deegan repeats and realleges the previous paragraphs as if fully outlined herein.

  57. During and following his heart attack on September 23, 2019, Deegan had a “disability”

     under the definition of the New Hampshire Law against Discrimination, RSA 354-A

     (“NHLAD”), including without limitation that he had a physical condition that limited a

     major life activity.

  58. At all times relevant, TJX knew of Deegan’s disability.

  59. Deegan was able to perform the essential job duties of his Store Manager position with

     and/or without accommodation.

  60. TJX subjected Deegan to an adverse employment action, including without limitation by

     failing to hold his job or a similar job open for him upon return from his medical leave,

     and by terminating his employment.

  61. Deegan’s physical condition and/or disability was a substantial motivating reason for

     TJX’s decision to subject Deegan to an adverse employment action.

  62. TJX’s actions and omissions, and each of them, were committed in violation of the

     NHLAD, including without limitation RSA 354-A:7, I.

  63. Defendant’s violation of the NHLAD was willful and wanton.

  64. TJX’s actions and omissions, and their violations of the NHLAD, and each of them, were

     a substantial, direct, and proximate cause of damage and harm to Mr. Deegan.


                                               7
       Case 1:21-cv-00257 Document 1-1 Filed 03/26/21 Page 11 of 18




65. Mr. Deegan has suffered, and continues to suffer damages substantially, directly, and

   proximately caused by the defendant’s actions and their violations of the NHLAD.

66. Mr. Deegan is entitled to the rights and remedies at law provided by the NHLAD and any

   other applicable law, including without limitation an award and judgment as against the

   defendant TJX of actual damages, back pay, front pay, compensatory damages, non-

   pecuniary damages, punitive damages, enhanced compensatory damages, and attorneys’

   fees and costs.

    Count IV – Failure to Provide Reasonable Accommodation in Violation of the New

                Hampshire Law against Discrimination, RSA 354-A:1 et seq.

67. Deegan repeats and realleges the previous paragraphs as if fully outlined herein.

68. During and following his heart attack on September 23, 2019, Deegan had a “disability”

   under the definition of the NHLAD, including without limitation that he had a physical

   condition that limited a major life activity.

69. At all times relevant, TJX knew of Deegan’s disability.

70. Deegan was able to perform the essential job duties of his Store Manager position with

   and/or without accommodation.

71. TJX failed to provide Deegan a reasonable accommodation for his disability, including

   without limitation, failing to hold open his job or a similar job after he returned from

   leave, failing to accommodate his limited work schedule for a week, failing to provide

   appropriate medical leave and enabling him to return to work following the period of

   leave, and by terminating Deegan.

72. TJX would have suffered no undue hardship as the result of granting Deegan a reasonable

   accommodation for his disability.


                                              8
       Case 1:21-cv-00257 Document 1-1 Filed 03/26/21 Page 12 of 18




73. TJX subjected Deegan to an adverse employment action, including without limitation by

   failing to provide Deegan with reasonable accommodation for his disability.

74. TJX’s actions and omissions, and each of them, including without limitation failing to

   provide reasonable accommodation, were committed in violation of the NHLAD,

   including without limitation RSA 354-A:7, VII.

75. TJX’s violations of the NHLAD were willful and wanton.

76. TJX’s actions and omissions, and their violations of the NHLAD, and each of them,

   including without limitation failure to provide a reasonable accommodation, were a

   substantial, direct, and proximate cause of damage and harm to Mr. Deegan.

77. Mr. Deegan has suffered, and continues to suffer damages substantially, directly, and

   proximately caused by the defendant’s actions and their violations of the NHLAD.

78. Mr. Deegan is entitled to the rights and remedies at law provided by the NHLAD and any

   other applicable law, including without limitation an award and judgment as against the

   defendant TJX of actual damages, back pay, front pay, compensatory damages, non-

   pecuniary damages, punitive damages, enhanced compensatory damages, and attorneys’

   fees and costs.

 Count V – Violation of the Family and Medical Leave Act, 29 U.S.C. §2601 et seq.

79. Deegan repeats and realleges the previous paragraphs as if fully outlined herein.

80. Deegan was eligible for the protection of the Family and Medical Leave Act, 29 U.S.C.

   2601 et seq. (“FMLA”) because he had worked for the Defendant for at least a year and

   had worked in excess of 1,250 hours during the preeding twelve (12) months, and worked

   for TJX at a location where 50 or more employees work at that location or within 75

   miles of it.


                                             9
       Case 1:21-cv-00257 Document 1-1 Filed 03/26/21 Page 13 of 18




81. The Defendant was at all relevant times a covered employer under the FMLA.

82. Deegan was entitled to leave under the FMLA because he had a serious health condition.

83. Deegan went on medical leave from work on September 23, 2019, and was on leave

   through his planned return to work on January 22, 2020, all related to his heart attack,

   which was an FMLA-qualifying reason.

84. The first two components of such leave, which lasted through at least December 16,

   2019, were paid time off and short-term disability, which Deegan did not agree to

   designate as, and in fact were not designated as, FMLA leave.

85. Upon information and belief, TJX did not timely notify Deegan that it was designating

   his leave, or any of it, as FMLA leave, and TJX did not, in fact, designate Deegan’s leave

   as FMLA leave.

86. To the extent that TJX seeks to retroactively designate any part of Deegan’s leave as

   FMLA leave, including without limitation the PTO and/or short term disability

   components of his leave which were not FMLA designated leave, Deegan would suffer

   harm or injury as a result of TJX’s failure to timely designate such leave.

87. Under the FMLA, upon his return to work on January 22, 2020, Deegan was entitled to

   be restored to his position as Store Manager, or an equivalent position with equivalent

   employment benefits, pa, and other terms and conditions of employment.

88. TJX’s failure to restore Deegan to such a position upon his return to work violated the

   FMLA, and specifically 29 U.S.C. § 2614 (a).

89. Instead, Deegan was terminated upon his return to work, which termination was in

   retaliation for, interference with, and in discrimination of, Mr. Deegan’s exercise of his




                                            10
           Case 1:21-cv-00257 Document 1-1 Filed 03/26/21 Page 14 of 18




        rights, opposition of practices allowed under the FMLA, and his taking of medical leave,

        also all in direct violation of the FMLA, and specifically 29 U.S.C. § 2615 (a).

    90. As a direct and proximate result of the Defendant’s violation of the provisions of the

        FMLA, Deegan has suffered and continues to suffer damages.

    91. Mr. Deegan is entitled to the rights and remedies at law provided by the FMLA and any

        other applicable law, including without limitation an award and judgment as against the

        defendant TJX of actual damages, back pay, front pay, compensatory damages, non-

        pecuniary damages, interest, multiple and liquidated damages, punitive damages,

        enhanced compensatory damages, and attorneys’ fees and costs. including but not

        limited compensation lost by Deegan as a result of the Defendant’s interference, interest

        of such amount, liquidated damages in an addition amount equal to the sum of the actual

        damages and the interest, plus attorney’s fees and costs.



                                      DEMAND FOR RELIEF

    WHEREFORE, the Plaintiff Marcus Deegan respectfully prays this Honorable Court

schedule this matter for trial by jury, and after trial:

                A. Find and enter judgment for the plaintiff and as against defendant on all

                    Counts of this Complaint;

                B. Award the Plaintiff his damages, including without limitation actual damages,

                    back pay, front pay, compensatory damages, non-pecuniary damages, punitive

                    damages, and enhanced compensatory damages;

                C. Award the Plaintiff his reasonable attorney’s fees and costs; and

                D. Grant such other further relief as is just and equitable.


                                                   11
              Case 1:21-cv-00257 Document 1-1 Filed 03/26/21 Page 15 of 18




                                           DEMAND FOR JURY TRIAL

          The Plaintiff respectfully requests a trial by jury on all counts and issues so triable.



                                                            Respectfully submitted,
                                                            The Plaintiff,
                                                            MARCUS DEEGAN,
                                                            By his attorneys,

                                                            COOPER CARGILL CHANT, P.A.

       02/12/2021                                       /s/ Christopher T. Meier
Dated: __________________                           By: ____________________________________
                                                        Christopher Meier, Bar ID # 17135
                                                        2935 White Mountain Highway
                                                        North Conway, New Hampshire 03860
                                                        Tel: (603) 356-5439
                                                        Fax: (603) 356-7975
                                                        Email: cmeier@coopercargillchant.com



Y:\CLIENT FILES\21405 - Deegan\.000 Employment Matter v. TJX Company\Pleadings-Carroll Superior\2020.05.06 Complaint.docx




                                                               12
Case 1:21-cv-00257 Document 1-1 Filed 03/26/21 Page 16 of 18
Case 1:21-cv-00257 Document 1-1 Filed 03/26/21 Page 17 of 18
Case 1:21-cv-00257 Document 1-1 Filed 03/26/21 Page 18 of 18
